Citation Nr: 1401320	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  07-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of October 2005 of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a prostate disability.

This is the third time that this claim has come before the Board.  In February 2011, the Board remanded this claim in order to have the Veteran undergo a VA examination.  Finding that the examination performed was inadequate, the Board again remanded the claim in April 2013.  The development ordered by the Board has now been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The only prostate disability that the Veteran has been shown to suffer from during the course of the appeal period is benign prostatic hypertrophy.  

2.  The Veteran did not suffer from benign prostatic hypertrophy in service or for many years thereafter.  

3.  There is no competent or credible evidence relating the Veteran's current benign prostatic hypertrophy to his active service or to any injury therein.  


CONCLUSION OF LAW

The criteria for service connection for prostate disability, to include prostatitis and benign prostatic hypertrophy, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of June 2005 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The June 2005 letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The March 2006 letter, sent subsequent to the initial October 2005 rating decision, notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Though this updated notice was not provided prior to the initial rating decision, the Veteran's claim has been readjudicated, most recently in a May 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Further, the Veteran's claim is being denied, so there can be no possibility of any prejudice to him.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield, 444 F.3d at 1333-34.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in April 2011 and April 2013; the Board has previously found that the opinion from the April 2011 examination is not adequate.  The opinion and examination performed in April 2013 are adequate, however, and the Veteran has not argued that this subsequent examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The April 2013 examination contains sufficient information to determine whether service connection is warranted, including a lengthy discussion as to the etiology of the Veteran's claimed disability.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009);

II.  Entitlement to Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from a prostate disability, namely benign prostatic hypertrophy (BPH).  VA treatment records show that the Veteran was first diagnosed as suffering from this disability in May 1998, and that he received intermittent treatment for this disability that continues to today.  Recent VA examinations of both April 2011 and April 2013 also reflect that the Veteran is diagnosed as suffering from BPH.  

While VA treatment records show that the Veteran was diagnosed as suffering from prostatitis in December 1996, there are no further records of him suffering from this disability.  As there is no evidence that the Veteran suffers from prostatitis or any prostate disability other than BPH during the course of the appeal period, BPH is the only prostate disability that will be analyzed and discussed for possible service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[I]n the absence of proof of a present disability, there can be no valid claim."); see also McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (the requirement of a current disability is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim).

There is no evidence that the Veteran suffered from BPH or any other prostate disability during his active service.  A review of the Veteran's service treatment records reveals no complaints of or treatment for a prostate disability during his active service, and no such disability was noted on his separation examination.  

That being said, the Veteran's service treatment records do reflect an in-service groin injury.  In November 1962, the Veteran complained of suprapubic pain resulting from a parachute jump.  The Veteran had a painless gross hematuria, and he complained of nocturia without dysuria.  He was diagnosed as suffering from traumatic epididymitis.  Notably, a follow up urology visit in November 1962 noted that a prostate examination was benign.  He received treatment for this groin injury in November and December 1962.  

In an effort to determine whether the Veteran's current BPH could be related to his in-service injury, the Board twice remanded the Veteran's claim in order that he could undergo a VA examination.  Though the examiner from the April 2011 examination concluded that he could not resolve the issue of etiology without resort to mere speculation, the examiner from the Veteran's April 2013 examination concluded that the Veteran's current BPH is less likely as not related to his in-service injury.  She noted that the Veteran was not diagnosed as suffering from BPH until many years after his active service.  She noted that development of BPH is influenced by hormones, with an increase in the number of diagnoses as men age.  She stated that though the Veteran suffered from traumatic epididymitis after his 1962 injury, this injury did not cause and is not related to his current BPH.  

There is no other evidence in the claim file regarding the relationship between the Veteran's BPH and his in-service injury.  VA treatment records are silent as to any etiology of the Veteran's BPH.  The Veteran himself has not offered any argument as to why he feels his BPH is related to his active service.  To the extent that the Veteran's letters and claims to VA could be read broadly as to infer a relationship between his BPH and his active service, this inference is greatly outweighed by the opinion of the VA examiner who has greater expertise and training than the Veteran in speaking to the medical issue at hand.

In summary, the preponderance of the evidence is against the claim for service connection for a prostate disability; there is no doubt to be resolved; and service connection for a prostate disability is not warranted.  


ORDER

Entitlement to service connection for a prostate disability, to include prostatitis and benign prostatic hypertrophy is denied.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


